Case: 16-41584      Document: 00514114189         Page: 1    Date Filed: 08/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-41584                                   FILED
                                  Summary Calendar                           August 14, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

MAGDALENO RODRIGUEZ, also known as Gordo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:94-CR-199-3


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Magdaleno Rodriguez, federal prisoner # 61992-079, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of his sentence
based on Amendment 782 to United States Sentencing Guidelines and the
denial of his motion for appointment of counsel. He contends that the district
court erred in failing to evaluate the 18 U.S.C. § 3553(a) sentencing factors and
his postsentencing rehabilitation. We review the district court’s denial of a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41584     Document: 00514114189     Page: 2   Date Filed: 08/14/2017


                                  No. 16-41584

§ 3582(c)(2) motion for an abuse of discretion. United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). If a defendant is eligible for a reduction under
§ 3582(c)(2), the district court must consider the relevant § 3553(a) factors to
decide whether a sentence reduction is merited in whole or in part under the
specific circumstances of the case. Dillon v. United States, 560 U.S. 817, 827
(2010).
      Contrary to Rodriguez’s assertion, the district court stated that it had
considered the § 3553(a) factors. See United States v. Cooley, 590 F.3d 293,
297-98 (5th Cir. 2009). With respect to Rodriguez’s argument that the court
did not consider his postsentencing conduct, the record shows that he
documented his rehabilitation efforts in his motion and that the district
court thus had that information before it. See Evans, 587 F.3d at 672-73.
      To the extent Rodriguez seeks to relitigate the appropriateness of the
district court’s original findings regarding his role in the offense, he is not
entitled to relief because a § 3582(c)(2) proceeding is not a full resentencing or
an opportunity to challenge the original sentence. Dillon, 560 U.S. at 825-26;
United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011). Rodriguez has
not shown that the denial of his § 3582(c)(2) motion was an abuse of the district
court’s discretion.
      Rodriguez also has not shown that the interests of justice required the
appointment of counsel for his § 3582(c)(2) motion. The district court did not
abuse its discretion in failing to appoint counsel. See Baranowski v. Hart, 486
F.3d 112, 126 (5th Cir. 2007).
      AFFIRMED.




                                        2